1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8    CALVIN HOLT,                                      )   Case No.: 1:19-cv-00772-LJO-SAB (PC)
                                                       )
9                     Plaintiff,                       )
                                                       )   ORDER GRANTING DEFENDANT’S
10            v.                                           REQUEST TO SCREEN THE FIRST
                                                       )   AMENDED COMPLAINT
11                                                     )
     W. GARDNER,
                                                       )   [ECF No. 14]
12                                                     )
                      Defendant.                       )
13                                                     )
                                                       )
14
                                                       )
15
              Plaintiff Calvin Holt is appearing pro se in this civil rights action pursuant to 42 U.S.C. § 1983.
16
     On May 31, 2019, Defendant W. Gardner removed this action from the Kings County Superior Court.
17
              Currently before the Court is Defendant’s request for the Court to screen Plaintiff’s first
18
     amended complaint, filed August 27, 2019. Defendant’s request is granted, and the Court will screen
19
     Plaintiff’s first amended complaint pursuant to 28 U.S.C. § 1915A in due course. Defendant(s) need
20
     not file a response unless and until service of the amended complaint is ordered.
21
22
     IT IS SO ORDERED.
23
     Dated:        August 28, 2019
24                                                         UNITED STATES MAGISTRATE JUDGE
25
26
27
28

                                                           1
